In an action for a permanent injunction, (1) defendants appeal, as limited by their notice of appeal and brief, from so much of an order of the Supreme Court, Nassau County, dated October 22, 1979, as granted plaintiffs motion for a protective order.with respect to Items Nos. 1, 2, 4 and 5 designated in defendants’ notice for discovery and inspection, and (2) plaintiff cross-appeals from so much of the same order as directed it to allow defendants to inspect Items Nos. 3(a), 3(b), 3(c) and 23 designated in defendants’ notice for discovery and inspection. Order affirmed insofar as appealed from, without *826costs or disbursements. Special Term properly ruled that the items which are the subject of the defendants’ appeal were exempt from disclosure under CPLR 3101 (subd [b]) and 4503 (subd [a]). Communications between a town attorney and municipal officers are privileged attorney-client communications (Matter of Pennock v Lane, 36 Misc 2d 253, revd on other grounds 18 AD2d 1043). Plaintiff failed to meet its burden of proving its claim of privilege for the items which are the subject of the cross appeal (see Cirale v 80 Pine St. Corp., 35 NY2d 113). Mangano, J. P., Cohalan, Martuscello and O’Connor, JJ., concur.